            Case 1:20-mc-00212-AJN Document 31 Filed 06/26/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Application of Benjamin Steinmetz for
 an Order to Take Discovery from Vale S.A.
 Vale Americas Inc., Rio Tinto plc, and Rio          Case No. 1:20-mc-00212-AJN
 Tinto Limited Pursuant to 28 U.S.C. § 1782




  DECLARATION OF JEFFREY A. ROSENTHAL IN SUPPORT OF VALE S.A. AND
   VALE AMERICAS INC.’S MEMORANDUM OF LAW IN OPPOSITION TO THE
     APPLICATION OF BENJAMIN STEINMETZ FOR AN ORDER TO TAKE
  DISCOVERY PURSUANT TO 28 U.S.C. § 1782 AND VALE S.A.’S CONDITIONAL
        CROSS-APPLICATION TO COMPEL RECIPROCAL DISCOVERY
                     PURSUANT TO 28 U.S.C. § 1782

       I, Jeffrey A. Rosenthal, pursuant to 28 U.S.C. § 1746 hereby declare under penalty of

perjury as follows:

       1.       I am an attorney licensed to practice law in the State of New York and a partner at

Cleary Gottlieb Steen & Hamilton LLP, counsel for Vale S.A. and Vale Americas Inc.

(collectively, “Vale”) in the above-captioned action. I respectfully submit this Declaration and

the attached Exhibits in support of Vale’s Memorandum of Law in Opposition to the Application

of Benjamin Steinmetz for an Order to Take Discovery Pursuant to 28 U.S.C. § 1782 and

Conditional Cross-Application to Compel Reciprocal Discovery Pursuant to 28 U.S.C. § 1782.

       2.       Attached hereto as Exhibit 1 is a true and correct copy of the Proposed Subpoena

to Testify at a Deposition in a Civil Action directed to Benjamin Steinmetz.

       3.       Attached hereto as Exhibit 2 is a true and correct copy of the Proposed Subpoena

to Testify at a Deposition in a Civil Action directed to Dr. Avi Yanus.
            Case 1:20-mc-00212-AJN Document 31 Filed 06/26/20 Page 2 of 6



       4.        Attached hereto as Exhibit 3 is a true and correct copy of the LCIA Tribunal’s

award in Vale S.A. v. BSG Resources Ltd., LCIA Arbitration No. 142683 (the “Award”), dated

April 4, 2019.

       5.        Attached hereto as Exhibit 4 is a true and correct copy of the Particulars of Claim

in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723 (the “Particulars of

Claim”), dated January 15, 2020.

       6.        Attached hereto as Exhibit 5 is a true and correct copy of the Recommendation

Concerning the Titles and Mining Agreement Held by the Company VBG, Republic of Guinea

Technical Committee Report, dated March 21, 2014.

       7.        Attached hereto as Exhibit 6 is a true and correct copy of an order from the High

Court of Justice, Business and Property Courts of England and Wales Commercial Court (QBD)

(the “High Court”) granting Vale permission to enforce the Award in Vale S.A. v. BSG

Resources Ltd., Claim No. CL-2019-00269, dated May 9, 2019.

       8.        Attached hereto as Exhibit 7 is a true and correct copy of Vale S.A. v. BSG

Resources Ltd., No. 19-cv-3619-VSB (S.D.N.Y.), ECF No. 51, dated March 5, 2020.

       9.        Attached hereto as Exhibit 8 is a true and correct copy of the worldwide freezing

order granted by the High Court in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-

000723, dated December 3, 2019.

       10.       Attached hereto as Exhibit 9 is a true and correct copy of an order of the High

Court directing Defendants to challenge the worldwide freezing order by February 7, 2020 in

Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723, dated December 16, 2019.




                                                  2
         Case 1:20-mc-00212-AJN Document 31 Filed 06/26/20 Page 3 of 6



       11.     Attached hereto as Exhibit 10 is a true and correct copy of the Defence of the First

Defendant in Vale S.A. & Ors v. Steinmetz & Ors, Claim No. CL-2019-000723 (“the Defence of

Steinmetz”), dated May 1, 2020.

       12.     Attached hereto as Exhibit 11 is a true and correct copy of the Letter Motion to

Dismiss in Rio Tinto plc v. Vale S.A., No. 14-cv-3042 (RMB) (AJP) (S.D.N.Y.), ECF No. 84,

dated September 3, 2014.

       13.     Attached hereto as Exhibit 12 is a true and correct copy of Beny Steinmetz Seeks

to Reverse $2bn Arbitration Award to Vale, authored by Neil Hume and published by Financial

Times, dated May 24, 2020.

       14.     Attached hereto as Exhibit 13 is a true and correct copy of the letter from Cleary

Gottlieb Steen & Hamilton to Asserson Law Offices, dated January 15, 2020.

       15.     Attached hereto as Exhibit 14 is a true and correct copy of the hearing transcript

in Rio Tinto plc v. Vale S.A., No. 14-cv -3042 (RMB) (AJP) (S.D.N.Y.), dated April 8, 2015,

ECF No. 235.

       16.     Attached hereto as Exhibit 15 is a true and correct copy of Beny Steinmetz Gets

Rough Over Guinea Deal, authored by Danny Fortson and published by The Sunday Times,

dated June 21, 2020.

       17.     Attached hereto as Exhibit 16 is a true and correct copy of Billionaire Claims

Vale Knew Guinea Mining Deal Was Corrupt, authored by Caroline Simson and published by

Law 360, dated June 1, 2020.

       18.     Attached hereto as Exhibit 17 is a true and correct copy of Steinmetz’s BSGR

Seeks to Reopen $1.25 Billion Guinea Ruling, co-authored by Zandi Shabalala and Helen Reid

and published by Reuters, dated May 22, 2020.




                                                3
         Case 1:20-mc-00212-AJN Document 31 Filed 06/26/20 Page 4 of 6



       19.     Attached hereto as Exhibit 18 is a true and correct copy of the Respondent’s

Request to Produce, Vale S.A. v. BSG Resources Ltd., LCIA Arbitration. No. 142683 (the

“LCIA Redfern”), dated July 15, 2015.

       20.     Attached hereto as Exhibit 19 is a true and correct copy of Plaintiff’s First Set of

Document Requests to Vale S.A. in Rio Tinto plc v. Vale S.A., No. 14-cv-2042 (RMB)

(S.D.N.Y.) (“Rio Tinto’s First Requests for Production”), dated June 30, 2014.

       21.     Attached hereto as Exhibit 20 is a true and correct copy of Plaintiff’s Second Set

of Document Requests to Vale S.A. in Rio Tinto plc v. Vale S.A., No. 14-cv-2042 (RMB)

(S.D.N.Y.) (“Rio Tinto’s Second Requests for Production”), dated January 29, 2015.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of the letter from Cleary

Gottlieb Steen & Hamilton LLP to Asserson Law Offices, dated March 24, 2020.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of the email from J.

Terceno to Mishcon de Reya, dated February 16, 2016.

       24.     Attached hereto as Exhibit 23 is a true and correct copy of the Fraud Act 2006, c.

35 (Eng.).

       25.     Attached hereto as Exhibit 24 is a true and correct copy of Loi No. 68-678 du 26

juillet 1968 relative à la communication de documents et renseignements d’ordre économique,

commercial, industriel, financier ou technique à des personnes physiques ou morales étrangères

[Law No. 68-678 of July 26, 1968 relating to the communication of documents and information

of an economic, commercial, industrial, financial or technical nature to foreign natural persons or

legal entities], Légifrance.gouv.fr (the “French Blocking Statute”), with English translation.




                                                 4
         Case 1:20-mc-00212-AJN Document 31 Filed 06/26/20 Page 5 of 6



       26.     Attached hereto as Exhibit 25 is a true and correct copy of the French Penal Code,

Section 1 : De l’atteinte à la vie privée [C. PÉN.] [Invasion of Privacy] Articles 226-1 and 226-2

(Fr.), with English translation.

       27.     Attached hereto as Exhibit 26 is a true and correct copy of the judgment of the

Cour de cassation [Cass.] [supreme court for judicial matters] crim., Dec. 12, 2007, Bull. crim.,

No. 309 (Fr.) (“In re Advocate Christopher X”), with English translation.

       28.     Attached hereto as Exhibit 27 is a true and correct copy of Article 307 of the

Brazilian Criminal Code, Decreto-Lei No 2.848, de 7 de Dezembro de 1940 (Braz.), dated

December 7, 1940, with English translation.

       29.     Attached hereto as Exhibit 28 is a true and correct copy of Mining Billionaire

Gets Help From Ex-Spies in Bitter Legal Fight, authored by Thomas Biesheuvel and published

by Bloomberg on May 22, 2020.

       30.     Attached hereto as Exhibit 29 is a true and correct copy of Black Cube: The

Bumbling Spies of the ‘Private Mossad’, co-authored by Bradley Hope and Jacquie McNish and

published by The Wall Street Journal on June 18, 2019.

       31.     Attached hereto as Exhibit 30 is a true and correct copy of The Black Cube

Chronicles: The Private Investigators, authored by Ronan Farrow and published by The New

Yorker on October 7, 2019.

       32.     Attached hereto as Exhibit 31 is a true and correct copy of the letter from Jeffrey

A. Rosenthal to Kobre & Kim, dated May 22, 2020.

       33.     Attached hereto as Exhibit 32 is a true and correct copy of the letter from Jeffrey

A. Rosenthal to Kobre & Kim, dated May 23, 2020.




                                                 5
            Case 1:20-mc-00212-AJN Document 31 Filed 06/26/20 Page 6 of 6



       34.      Attached hereto as Exhibit 33 is a true and correct copy of the letter from Jeffrey

A. Rosenthal to Josef M. Klazen, dated May 27, 2020.

       35.      Attached hereto as Exhibit 34 is a true and correct copy of the letter from Kobre

& Kim to Jeffrey A. Rosenthal, dated May 28, 2020.

       36.      Attached hereto as Exhibit 35 is a true and correct copy of the Consent Order

from the High Court in Vale S.A. & Ors v. Steinmetz & Ors, No. CL-2019-000723, dated June

22, 2020.

       I declare pursuant to 28 U.S.C. § 1746 under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information and belief.



Executed:       New York, New York
                June 26, 2020

                                                      /s/ Jeffrey A. Rosenthal

                                                      Jeffrey A. Rosenthal




                                                  6
